Cassoday, C. J.
Tbe findings of tbe court as set forth in the foregoing statement are amply sustained by tbe evidence. Tbe facts so established make it very clear that tbe plaintiff is not entitled to any relief in this action. It is quite obvious that the failure to successfully manufacture and sell tbe machines covered by tbe invention was owing to a want of cash capital. In fact, tbe plaintiff testified to tbe effect that to make a success out of tbe business required $10,000 or $15,000 of cash capital. Of course, this could not be supplied by issuing paid-up or partially paid-up capital stock to tbe owners of tbe invention as consideration therefor. Tbe method of raising tbe requisite cash capital is, of course, a matter of business policy and administration.
By the Court. — Tbe judgment of tbe circuit court is affirmed.